Citation Nr: 0213912	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  94-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to July 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1993 by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 1995, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board 
at the RO in Seattle.  A transcript of the hearing is of 
record.  Subsequently, jurisdiction over her case was 
transferred to the RO in Washington, DC.

In March 1996 and June 1998, the Board remanded this case to 
the RO for further development of the evidence.  The case was 
most recently returned to the Board in September 2002. 


FINDINGS OF FACT

1.  There is no current diagnosis of a low back disorder.

2.  There is no competent medical evidence relating any 
current low back disorder to any incident or manifestation 
during the veteran's active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to her claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  The Board notes that, after enactment of 
the VCAA, the veteran was no longer at her address of record 
and her whereabouts were unknown to VA because she did not 
notify VA of her new address.  Because she did not notify VA 
of her current address, VA was unable to further notify her 
of evidence she might submit to substantiate her claim.  The 
Board notes further that VA attempted to schedule the veteran 
to appear for a medical examination requested by the Board's 
remand of June 1998, but the veteran did not receive notice 
of an examination after she left her address of record and 
did not notify VA of a new address.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  As 
the RO did everything possible to comply with the orders of 
the Board remand of June 1998, and the veteran has failed to 
keep VA advised of her whereabouts, the Board finds that 
there will be no prejudice to her if the Board decides her 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The veteran's service medical records reveal that, in 
February 1990, she complained of low back pain after 
participating in litter races.  The assessment was mechanical 
low back pain.  In December 1990, the veteran again 
complained of back pain after lifting her 22 pound child.  
The assessment was mechanical low back pain.  In the 
veteran's report of medical history for separation in June 
1991, a history of mechanical back pain was noted.  At an 
examination for separation in June 1991, the veteran's spine 
and other musculoskeletal system were reported as normal.

At a VA general medical examination in October 1992, the 
veteran complained of low back pain occurring after exertion 
about every 2 weeks.  She stated that, the next day, after 
she loosened up, her back would function normally.  On 
examination, there was mild limitation of motion on forward 
bending and some tenderness in the lower lumbar and 
sacroiliac region.  The assessment was chronic intermittent 
low back pain.  The examiner commented that the history and 
physical findings were consistent with mild, chronic low back 
strain.

At the hearing in August 1995, the veteran testified that she 
had back pain at work in an office after sitting for a long 
period of time or bending over and at home after bending over 
to pick up a child.

At a VA orthopedic examination in June 1996, the pertinent 
diagnosis was history of lower back pain.  The examiner 
reported that the veteran's back examination was entirely 
normal.  He stated that there was no evidence of any muscle 
spasm or restricted motion, and neurological, sensory, and 
motor examinations were normal.

Because the Board was of the view that the diagnosis and 
comments reported by the VA orthopedic examiner in June 1996 
were somewhat equivocal, the Board remanded the matter to the 
RO in June 1998 and requested another examination to 
determine whether or not the veteran currently had a low back 
disorder and, if so, its etiology.

The Board recognizes that the United States Court of Veterans 
Appeals (Court) has held that a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders,  Stegall v. West, 11 Vet. App. 268, 
271 (1998), and that the examination requested in the Board's 
remand of June 1998 was not conducted.  However, the Board 
also finds that the reason the requested examination did not 
take place was because the veteran left her address of record 
and did not advise VA of her new address.  The record shows 
that letters from the RO in Seattle to the veteran requesting 
her to identify any providers of treatment for back 
complaints and notifying her that she was being scheduled for 
a physical examination were returned by the Postal Service as 
undeliverable.  When the veteran's representative informed 
the RO in February 2000 that the veteran had apparently left 
the State of Washington and may have moved to an overseas APO 
address, VA attempted without success to sent notification 
letters to the veteran at that address.  

A regulation provides that, when a claimant without good 
cause fails to report for a necessary examination, an 
original compensation claim shall be rated on the evidence of 
record.  38 C.F.R. § 3.655 (2001).  In an August 2002 
argument, the veteran's representative stated that the 
veteran should have been advised by VA of the possible 
consequences of not reporting for the examination requested 
by the Board in June 1998.  However, in a Supplemental 
Statement of the Case (SSOC) dated in September 1999, the RO 
stated the provisions of 38 C.F.R. § 3.655 and the only 
reason that the veteran did not receive notice of that 
regulation was the fact that she moved and did not apprise VA 
of her new address, so that the SSOC was returned to the RO 
by the Postal Service as undeliverable.  In any event, the 
Board finds that a reasonable person should recognize that, 
when a claimant disappears,  an adjudicatory body can only 
decide an issue on the evidence which is available and of 
record.  (In that connection, the Board notes that the 
veteran's appeal has been pending for over 9 years and has 
been awaiting a decision.)  Under the circumstances of this 
case, the Board finds that the veteran's right to compliance 
with the orders of the June 1998 remand was not breached by 
VA and that the Board may, under the terms of 38 C.F.R. 
§ 3.655 (2001), decide the issue on appeal.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Pain alone, without a diagnosed or underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that the most recent diagnosis of a low back 
disorder (mild, chronic strain) was in October 1992, which 
was 10 years ago, and that an orthopedic examination of the 
veteran's back in June 1996 was entirely normal.  The Board 
finds the diagnosis at the VA examination in 1992 does not 
constitute a diagnosis of current low back disease under 
Rabideau, supra.  The Board further finds that the finding of 
a history of low back pain at the VA examination in June 1996 
does not show that the veteran currently has a disability for 
which service connection may be granted at this time.  See 
Sanchez-Benitez, supra.  Of course, without a current 
diagnosis of a low back disorder, there is no competent 
medical evidence relating a current low back disorder to the 
veteran's active service.  The Board, therefore, concludes 
that the preponderance of the evidence shows that the veteran 
does not have a current low back disorder which is related to 
her service and entitlement to service connection for such 
disability is not established.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
 


ORDER

Service connection for a low back disorder is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

